Exhibit 10.48

THE WARRANT EVIDENCED OR CONSTITUTED HEREBY, AND ALL SHARES OF THE COMPANY’S
COMMON STOCK ISSUABLE HEREUNDER, HAVE BEEN AND WILL BE ISSUED WITHOUT
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“THE ACT”) AND MAY
NOT BE SOLD, OFFERED FOR SALE, TRANSFERRED, PLEDGED OR HYPOTHECATED WITHOUT
REGISTRATION UNDER THE ACT UNLESS EITHER (i) THE COMPANY HAS RECEIVED AN OPINION
OF COUNSEL, IN FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY, TO THE EFFECT
THAT REGISTRATION IS NOT REQUIRED IN CONNECTION WITH SUCH DISPOSITION OR (ii)
THE SALE OF SUCH SECURITIES IS MADE PURSUANT TO SECURITIES AND EXCHANGE
COMMISSION RULE 144.

WARRANT TO PURCHASE COMMON STOCK
OF INVISION TECHNOLOGIES, INC.

Warrant No. CSW-2001-1

Issue Date:  September 26, 2001

 

THIS CERTIFIES THAT, for good and valuable consideration received, Donald & Co.
Securities Inc., or permitted registered assigns (“Holder”), is entitled,
subject to the terms and conditions of this Warrant, at any time or from time to
time before the first to occur of (i) 5:00 p.m. Pacific Time on September 25,
2006 and (ii) the closing of a Sale of the Company (such earlier date, the
“Expiration Date”), to purchase from InVision Technologies Inc., a Delaware
corporation (the “Company”), up to One Hundred Thousand (100,000) shares of
Common Stock of the Company, $.001 par value (“Common Stock”), as more fully
described below, at a price per share equal to $9.95 (the “Exercise Price”). 
Both the number of shares of Common Stock purchasable upon exercise of this
Warrant and the Exercise Price are subject to change as provided herein.


1.             CERTAIN DEFINITIONS.  AS USED IN THIS WARRANT THE FOLLOWING TERMS
SHALL HAVE THE FOLLOWING RESPECTIVE MEANINGS:

“Fair Market Value” of a share of Common Stock as of a particular date shall
mean:


(A)           IF TRADED ON A SECURITIES EXCHANGE OR THE NASDAQ NATIONAL MARKET,
THE FAIR MARKET VALUE SHALL BE DEEMED TO BE THE AVERAGE OF THE CLOSING PRICES OF
THE COMMON STOCK OF THE COMPANY ON SUCH EXCHANGE OR MARKET OVER THE 5 BUSINESS
DAYS ENDING IMMEDIATELY PRIOR TO THE APPLICABLE DATE OF VALUATION;


(B)           IF ACTIVELY TRADED OVER-THE-COUNTER, BUT NOT ON THE NASDAQ
NATIONAL MARKET, THE FAIR MARKET VALUE SHALL BE DEEMED TO BE THE AVERAGE OF THE
CLOSING BID PRICES OVER THE 30-DAY PERIOD ENDING IMMEDIATELY PRIOR TO THE
APPLICABLE DATE OF VALUATION; AND


(C)           IF THERE IS NO ACTIVE PUBLIC MARKET, THE FAIR MARKET VALUE SHALL
BE THE VALUE THEREOF, AS DETERMINED IN GOOD FAITH BY THE BOARD OF DIRECTORS OF
THE COMPANY UPON DUE CONSIDERATION OF THE PROPOSED DETERMINATION THEREOF OF THE
HOLDER.

“Registered Holder” shall mean any Holder in whose name this Warrant is
registered upon the books and records maintained by the Company.


“Sale of the Company” shall mean (a) the acquisition of the Company by another
entity by means of any transaction or series of related transactions (including,
without limitation, any reorganization, merger or consolidation) that results in
the stockholders of the Company immediately prior to such transaction or
transactions owning less that fifty percent (50%) or more of the outstanding
voting power of the Company or surviving entity following such transaction or
transactions; or (b) a sale of all or substantially all of the assets of the
Company.

“Warrant” as used herein, shall include this Warrant and any warrant delivered
in substitution or exchange therefor as provided herein.


2.             EXERCISE OF WARRANT.


2.1           PAYMENT.  SUBJECT TO COMPLIANCE WITH THE TERMS AND CONDITIONS OF
THIS WARRANT AND APPLICABLE SECURITIES LAWS, THIS WARRANT MAY BE EXERCISED, IN
WHOLE OR IN PART AT ANY TIME OR FROM TIME TO TIME ON OR BEFORE THE EXPIRATION
DATE (THE “EXERCISE PERIOD”) BY SURRENDERING THIS WARRANT AT THE PRINCIPAL
OFFICE OF THE COMPANY TOGETHER WITH:


(A)           THE FORM OF NOTICE OF EXERCISE ATTACHED HERETO AS EXHIBIT 1 (THE
“NOTICE OF EXERCISE”), DULY EXECUTED BY THE HOLDER, AND


(B)           PAYMENT, (I) IN CASH (BY CHECK) OR BY WIRE TRANSFER, (II) BY
CANCELLATION BY THE HOLDER OF INDEBTEDNESS OF THE COMPANY TO THE HOLDER; OR
(III) BY A COMBINATION OF (I) AND (II), OF AN AMOUNT EQUAL TO THE PRODUCT
OBTAINED BY MULTIPLYING THE NUMBER OF SHARES OF COMMON STOCK BEING PURCHASED
UPON SUCH EXERCISE BY THE THEN EFFECTIVE EXERCISE PRICE  (THE “EXERCISE
AMOUNT”).


2.2           NET ISSUE EXERCISE.  IN LIEU OF THE PAYMENT METHODS SET FORTH IN
SECTION 2.1(B) ABOVE, THE HOLDER MAY ELECT TO EXCHANGE ALL OR SOME OF THE
WARRANT FOR SHARES OF COMMON STOCK EQUAL TO THE VALUE OF THE AMOUNT OF THE
WARRANT BEING EXCHANGED ON THE DATE OF EXCHANGE.  IF HOLDER ELECTS TO EXCHANGE
THIS WARRANT AS PROVIDED IN THIS SECTION 2.2, HOLDER SHALL TENDER TO THE COMPANY
THE WARRANT FOR THE AMOUNT BEING EXCHANGED, ALONG WITH THE NOTICE OF EXERCISE,
DULY EXECUTED BY THE HOLDER, SPECIFYING THE HOLDER’S ELECTION TO EXCHANGE SOME
OR ALL OF THE WARRANT, AND THE COMPANY SHALL ISSUE TO HOLDER THE NUMBER OF
SHARES OF THE COMMON STOCK COMPUTED USING THE FOLLOWING FORMULA:

X =

Y

(A-B)

 

 

A

 

Where X = the number of shares of Common Stock to be issued to Holder.

Y = the number of shares of Common Stock purchasable under the amount of the
Warrant being exchanged (as adjusted to the date of such calculation).

A = the Fair Market Value of one share of the Company’s Common Stock.

B = Exercise Price (as adjusted to the date of such calculation).


All references herein to an “exercise” of the Warrant shall include an exchange
pursuant to this Section 2.2.


2.3           STOCK CERTIFICATES; FRACTIONAL SHARES.  AS SOON AS PRACTICABLE ON
OR AFTER THE DATE THIS WARRANT IS EXERCISED, THE COMPANY SHALL ISSUE AND DELIVER
TO THE PERSON OR PERSONS ENTITLED TO RECEIVE THE SAME A CERTIFICATE OR
CERTIFICATES FOR THE NUMBER OF WHOLE SHARES OF COMMON STOCK ISSUABLE UPON SUCH
EXERCISE, TOGETHER WITH CASH IN LIEU OF ANY FRACTION OF A SHARE EQUAL TO SUCH
FRACTION OF THE CURRENT FAIR MARKET VALUE OF ONE WHOLE SHARE OF COMMON STOCK AS
OF THE DATE OF EXERCISE OF THIS WARRANT.  NO FRACTIONAL SHARES OR SCRIP
REPRESENTING FRACTIONAL SHARES SHALL BE ISSUED UPON AN EXERCISE OF THIS WARRANT.

2.4           Partial Exercise; Effective Date of Exercise.  In case of any
partial exercise of this Warrant, the Company shall cancel this Warrant upon
surrender hereof and shall execute and deliver a new Warrant of like tenor and
date for the balance of the shares of Common Stock purchasable hereunder.  This
Warrant shall be deemed to have been exercised immediately prior to the close of
business on the date of its surrender for exercise as provided above.  The
person entitled to receive the shares of Common Stock issuable upon exercise of
this Warrant shall be treated for all purposes as the holder of record of such
shares as of the close of business on the date the Holder is deemed to have
exercised this Warrant.


3.             VALID ISSUANCE:  TAXES.  ALL SHARES OF COMMON STOCK ISSUED UPON
THE EXERCISE OF THIS WARRANT SHALL BE VALIDLY ISSUED, FULLY PAID AND
NON-ASSESSABLE, AND THE COMPANY SHALL PAY ALL TAXES AND OTHER GOVERNMENTAL
CHARGES THAT MAY BE IMPOSED IN RESPECT OF THE ISSUE OR DELIVERY THEREOF.  THE
COMPANY SHALL NOT BE REQUIRED TO PAY ANY TAX OR OTHER CHARGE IMPOSED IN
CONNECTION WITH ANY TRANSFER INVOLVED IN THE ISSUANCE OF ANY CERTIFICATE FOR
SHARES OF COMMON STOCK IN ANY NAME OTHER THAN THAT OF THE REGISTERED HOLDER OF
THIS WARRANT, AND IN SUCH CASE THE COMPANY SHALL NOT BE REQUIRED TO ISSUE OR
DELIVER ANY STOCK CERTIFICATE OR SECURITY UNTIL SUCH TAX OR OTHER CHARGE HAS
BEEN PAID, OR IT HAS BEEN ESTABLISHED TO THE COMPANY’S REASONABLE SATISFACTION
THAT NO TAX OR OTHER CHARGE IS DUE.


4.             LOSS OR MUTILATION.  UPON RECEIPT OF EVIDENCE REASONABLY
SATISFACTORY TO THE COMPANY OF THE OWNERSHIP OF AND THE LOSS, THEFT, DESTRUCTION
OR MUTILATION OF THIS WARRANT, AND OF INDEMNITY REASONABLY SATISFACTORY TO IT,
AND (IN THE CASE OF MUTILATION) UPON SURRENDER AND CANCELLATION OF THIS WARRANT,
THE COMPANY WILL EXECUTE AND DELIVER IN LIEU THEREOF A NEW WARRANT OF LIKE TENOR
AS THE LOST, STOLEN, DESTROYED OR MUTILATED WARRANT.


5.             ADJUSTMENTS.  IF THE COMPANY SHALL AT ANY TIME PRIOR TO THE
EXPIRATION OF THIS WARRANT SUBDIVIDE ITS COMMON STOCK, BY SPLIT-UP OR OTHERWISE,
OR COMBINE ITS COMMON STOCK, OR ISSUE ADDITIONAL SECURITIES AS A DIVIDEND WITH
RESPECT TO ANY SHARES OF ITS COMMON STOCK, THE NUMBER OF SHARES OF COMMON STOCK
ISSUABLE ON THE EXERCISE OF THIS WARRANT SHALL FORTHWITH BE PROPORTIONATELY
INCREASED IN THE CASE OF A SUBDIVISION OR STOCK DIVIDEND, OR PROPORTIONATELY
DECREASED IN THE CASE OF A COMBINATION.  APPROPRIATE ADJUSTMENTS SHALL ALSO BE
MADE TO THE EXERCISE PRICE PAYABLE PER SHARE, BUT THE AGGREGATE PURCHASE PRICE
PAYABLE FOR THE TOTAL NUMBER OF SHARES OF COMMON STOCK PURCHASABLE UNDER THIS
WARRANT (AS ADJUSTED) SHALL REMAIN THE SAME.  ANY ADJUSTMENT UNDER THIS SECTION
5 SHALL BECOME EFFECTIVE AT THE CLOSE OF BUSINESS ON THE DATE THE SUBDIVISION OR
COMBINATION BECOMES EFFECTIVE, OR AS OF THE RECORD DATE OF SUCH DIVIDEND, OR IN
THE EVENT THAT NO RECORD DATE IS FIXED, UPON THE MAKING OF SUCH DIVIDEND.


In the event of changes in the outstanding Common Stock by reason of
recapitalizations, reclassifications, combinations or exchanges of shares,
separations, reorganizations, liquidations, or the like as to which the
provisions of the previous paragraph do not apply, the number and class of
shares of Common Stock available under the Warrant in the aggregate and the
Exercise Price shall be correspondingly adjusted to give the Holder of the
Warrant, on exercise for the same aggregate Exercise Price, the total number,
class, and kind of shares as the Holder would have owned had the Warrant been
exercised prior to the event and had the Holder continued to hold such shares
until after the event requiring adjustment.  The form of this Warrant need not
be changed because of any adjustment in the number of shares of Common Stock
subject to this Warrant.


6.             RESERVATION OF STOCK.  THE COMPANY HEREBY COVENANTS THAT AT ALL
TIMES THERE SHALL BE RESERVED FOR ISSUANCE AND DELIVERY UPON EXERCISE OF THIS
WARRANT SUCH NUMBER OF SHARES OF COMMON STOCK AS ARE FROM TIME TO TIME ISSUABLE
UPON EXERCISE OF THIS WARRANT AND, FROM TIME TO TIME AS NECESSARY, WILL TAKE ALL
STEPS NECESSARY TO AMEND ITS CERTIFICATE OF INCORPORATION TO PROVIDE SUFFICIENT
RESERVES OF SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT.  ALL
SUCH SHARES SHALL BE DULY AUTHORIZED, AND WHEN ISSUED UPON SUCH EXERCISE, SHALL
BE VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE, FREE AND CLEAR OF ALL LIENS,
SECURITY INTERESTS, CHARGES AND OTHER ENCUMBRANCES OR RESTRICTIONS ON SALE AND
FREE AND CLEAR OF ALL PREEMPTIVE RIGHTS, EXCEPT ENCUMBRANCES OR RESTRICTIONS
ARISING UNDER FEDERAL OR STATE SECURITIES LAWS. ISSUANCE OF THIS WARRANT SHALL
CONSTITUTE FULL AUTHORITY TO THE COMPANY’S OFFICERS WHO ARE CHARGED WITH THE
DUTY OF EXECUTING STOCK CERTIFICATES TO EXECUTE AND ISSUE THE NECESSARY
CERTIFICATES FOR SHARES OF COMMON STOCK UPON THE EXERCISE OF THIS WARRANT.


7.             TRANSFER AND EXCHANGE.  SUBJECT TO THE TERMS AND CONDITIONS OF
THIS WARRANT AND COMPLIANCE WITH ALL APPLICABLE SECURITIES LAWS, THIS WARRANT
AND ALL RIGHTS HEREUNDER MAY BE TRANSFERRED TO ANY REGISTERED HOLDER’S PARENT,
SUBSIDIARY OR AFFILIATE, IN WHOLE OR IN PART, ON THE BOOKS OF THE COMPANY
MAINTAINED FOR SUCH PURPOSE AT THE PRINCIPAL OFFICE OF THE COMPANY REFERRED TO
ABOVE, BY THE REGISTERED HOLDER HEREOF IN PERSON, OR BY DULY AUTHORIZED
ATTORNEY, UPON SURRENDER OF THIS WARRANT PROPERLY ENDORSED AND UPON PAYMENT OF
ANY NECESSARY TRANSFER TAX OR OTHER GOVERNMENTAL CHARGE IMPOSED UPON SUCH
TRANSFER.  UPON ANY PERMITTED PARTIAL TRANSFER, THE COMPANY WILL ISSUE AND
DELIVER TO THE REGISTERED HOLDER A NEW WARRANT OR WARRANTS WITH RESPECT TO THE
SHARES OF COMMON STOCK NOT SO TRANSFERRED.  EACH TAKER AND HOLDER OF THIS
WARRANT, BY TAKING OR HOLDING THE SAME, CONSENTS AND AGREES THAT WHEN THIS
WARRANT SHALL HAVE BEEN SO ENDORSED, THE PERSON IN POSSESSION OF THIS WARRANT
MAY BE TREATED BY THE COMPANY, AND ALL OTHER PERSONS DEALING WITH THIS WARRANT,
AS THE ABSOLUTE OWNER HEREOF FOR ANY PURPOSE AND AS THE PERSON ENTITLED TO
EXERCISE THE RIGHTS REPRESENTED HEREBY, ANY NOTICE TO THE CONTRARY
NOTWITHSTANDING; PROVIDED, HOWEVER THAT UNTIL A TRANSFER OF THIS WARRANT IS DULY
REGISTERED ON THE BOOKS OF THE COMPANY, THE COMPANY MAY TREAT THE REGISTERED
HOLDER HEREOF AS THE OWNER FOR ALL PURPOSES.



8.             RESTRICTIONS ON TRANSFER.  THE HOLDER, BY ACCEPTANCE HEREOF,
AGREES THAT, ABSENT AN EFFECTIVE REGISTRATION STATEMENT FILED WITH THE UNITED
STATES SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “1933 ACT”), COVERING THE DISPOSITION OR SALE OF THIS WARRANT OR
THE COMMON STOCK ISSUED OR ISSUABLE UPON EXERCISE HEREOF, AS THE CASE MAY BE,
AND REGISTRATION OR QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS, SUCH
HOLDER WILL NOT SELL, TRANSFER, PLEDGE, OR HYPOTHECATE ANY OR ALL SUCH WARRANT
OR COMMON STOCK, AS THE CASE MAY BE, UNLESS EITHER (A) THE COMPANY HAS RECEIVED
AN OPINION OF COUNSEL, IN FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY, TO THE
EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED IN CONNECTION WITH SUCH
DISPOSITION OR (B) THE SALE OF SUCH SECURITIES IS MADE PURSUANT TO RULE 144
UNDER THE 1933 ACT.


9.             COMPLIANCE WITH SECURITIES LAWS.  BY ACCEPTANCE OF THIS WARRANT,
THE HOLDER HEREBY REPRESENTS, WARRANTS AND COVENANTS THAT ANY SHARES OF STOCK
ACQUIRED UPON EXERCISE OF THIS WARRANT SHALL BE ACQUIRED FOR INVESTMENT ONLY AND
NOT WITH A VIEW TO, OR FOR SALE IN CONNECTION WITH, ANY DISTRIBUTION THEREOF;
THAT THE HOLDER HAS HAD SUCH OPPORTUNITY AS SUCH HOLDER HAS DEEMED ADEQUATE TO
OBTAIN FROM REPRESENTATIVES OF THE COMPANY SUCH INFORMATION AS IS NECESSARY TO
PERMIT THE HOLDER TO EVALUATE THE MERITS AND RISKS OF ITS INVESTMENT IN THE
COMPANY; THAT THE HOLDER IS ABLE TO BEAR THE ECONOMIC RISK OF HOLDING SUCH
SHARES AS MAY BE ACQUIRED PURSUANT TO THE EXERCISE OF THIS WARRANT FOR AN
INDEFINITE PERIOD; THAT THE HOLDER IS AN ACCREDITED INVESTOR AS DEFINED IN RULE
501(A) OF REGULATION D PROMULGATED UNDER THE 1933 ACT; THAT THE HOLDER
UNDERSTANDS THAT THE SHARES OF STOCK ACQUIRED PURSUANT TO THE EXERCISE OF THIS
WARRANT WILL NOT BE REGISTERED UNDER THE 1933 ACT (UNLESS OTHERWISE REQUIRED
PURSUANT TO EXERCISE BY THE HOLDER OF THE REGISTRATION RIGHTS, IF ANY,
PREVIOUSLY GRANTED TO THE REGISTERED HOLDER) AND WILL BE “RESTRICTED SECURITIES”
WITHIN THE MEANING OF RULE 144 UNDER THE 1933 ACT AND THAT THE EXEMPTION FROM
REGISTRATION UNDER RULE 144 WILL NOT BE AVAILABLE FOR AT LEAST ONE YEAR FROM THE
DATE OF EXERCISE OF THIS WARRANT AND EVEN THEN WILL NOT BE AVAILABLE UNLESS A
PUBLIC MARKET THEN EXISTS FOR THE STOCK, ADEQUATE INFORMATION CONCERNING THE
COMPANY IS THEN AVAILABLE TO THE PUBLIC, AND OTHER TERMS AND CONDITIONS OF RULE
144 ARE COMPLIED WITH; AND THAT ALL STOCK CERTIFICATES REPRESENTING SHARES OF
STOCK ISSUED TO THE HOLDER UPON EXERCISE OF THIS WARRANT MAY HAVE AFFIXED
THERETO A LEGEND SUBSTANTIALLY IN THE FOLLOWING FORM:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE. 
THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND THE
APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.  INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.  THE ISSUER
OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.


10.          NO RIGHTS OR LIABILITIES AS STOCKHOLDER.  THIS WARRANT SHALL NOT
ENTITLE THE HOLDER TO ANY VOTING RIGHTS OR OTHER RIGHTS AS A STOCKHOLDER OF THE
COMPANY.  IN THE ABSENCE OF AFFIRMATIVE ACTION BY SUCH HOLDER TO PURCHASE COMMON
STOCK BY EXERCISE OF THIS WARRANT, NO PROVISIONS OF THIS WARRANT, AND NO
ENUMERATION HEREIN OF THE RIGHTS OR PRIVILEGES OF THE HOLDER HEREOF, SHALL CAUSE
SUCH HOLDER HEREOF TO BE A STOCKHOLDER OF THE COMPANY FOR ANY PURPOSE.



11.          NOTICES.  EXCEPT AS MAY BE OTHERWISE PROVIDED HEREIN, ALL NOTICES
AND OTHER COMMUNICATIONS REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING AND
SHALL BE CONCLUSIVELY DEEMED TO HAVE BEEN DULY GIVEN TO A PARTY (A) WHEN HAND
DELIVERED TO THAT PARTY; (B) WHEN RECEIVED WHEN SENT BY FACSIMILE AT THAT
PARTY’S ADDRESS AND NUMBER SET FORTH BELOW (PROVIDED, HOWEVER, THAT NOTICES
GIVEN BY FACSIMILE SHALL NOT BE EFFECTIVE UNLESS EITHER (I) A DUPLICATE COPY OF
SUCH FACSIMILE NOTICE IS PROMPTLY GIVEN BY ONE OF THE OTHER METHODS DESCRIBED IN
THIS SECTION 11, OR (II) THE RECEIVING PARTY DELIVERS A WRITTEN CONFIRMATION OF
RECEIPT FOR SUCH NOTICE EITHER BY FACSIMILE OR ANY OTHER METHOD DESCRIBED IN
THIS SECTION 11; (C) FIVE BUSINESS DAYS AFTER DEPOSIT IN THE U.S. OR CANADIAN
MAIL, AS THE CASE MAY BE WITH FIRST CLASS OR CERTIFIED MAIL RECEIPT REQUESTED
POSTAGE PREPAID AND ADDRESSED TO THE OTHER PARTY AS SET FORTH BELOW; OR (D) THE
NEXT BUSINESS DAY AFTER DEPOSIT WITH A INTERNATIONAL OVERNIGHT DELIVERY SERVICE,
POSTAGE PREPAID, ADDRESSED TO THAT PARTY AS SET FORTH BELOW WITH
NEXT-BUSINESS-DAY DELIVERY GUARANTEED, PROVIDED THAT THE SENDING PARTY RECEIVES
A CONFIRMATION OF DELIVERY FROM THE DELIVERY SERVICE PROVIDER.

To the Holder:

 

To the Company:

Donald & Co. Securities Inc.
Park Avenue Towers
65 E. 55th Street
12th Floor
New York, NY  10022
Attn: Stephen Blum
Fax:  (212) 832-6759

 

InVision Technologies Inc.
7151 Gateway Boulevard
Newark, California 94560
Attn:  President
 Fax:  (510) 608-0770


 


12.          HEADINGS.  THE HEADINGS IN THIS WARRANT ARE FOR PURPOSES OF
CONVENIENCE IN REFERENCE ONLY, AND SHALL NOT BE DEEMED TO CONSTITUTE A PART
HEREOF.


13.          LAW GOVERNING.  THIS WARRANT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF CALIFORNIA.


14.          NOTICES OF RECORD DATE.  IN CASE:


14.1         THE COMPANY SHALL TAKE A RECORD OF THE HOLDERS OF ITS COMMON STOCK
(OR SUCH STOCK OR SECURITIES AS AT THE TIME ARE RECEIVABLE UPON THE EXERCISE OF
THIS WARRANT) FOR THE PURPOSE OF ENTITLING THEM TO RECEIVE ANY DIVIDEND OR OTHER
DISTRIBUTION, OR ANY RIGHT TO SUBSCRIBE FOR OR PURCHASE ANY SHARES OF STOCK OF
ANY CLASS OR ANY OTHER SECURITIES OR TO RECEIVE ANY OTHER RIGHT;


14.2         OF ANY CONSOLIDATION OR MERGER OF THE COMPANY WITH OR INTO ANOTHER
CORPORATION, ANY CAPITAL REORGANIZATION OF THE COMPANY, ANY RECLASSIFICATION OF
THE CAPITAL STOCK OF THE COMPANY, OR ANY CONVEYANCE OF ALL OR SUBSTANTIALLY ALL
OF THE ASSETS OF THE COMPANY TO ANOTHER CORPORATION IN WHICH HOLDERS OF THE
COMPANY’S STOCK ARE TO RECEIVE STOCK, SECURITIES OR PROPERTY OF ANOTHER
CORPORATION; OR


14.3         OF ANY VOLUNTARY DISSOLUTION, LIQUIDATION OR WINDING-UP OF THE
COMPANY;

then, and in each such case, the Company will mail or cause to be mailed to the
Registered Holder of this Warrant a notice specifying, as the case may be, (a)
the date on which a record is to be taken for the purpose of such dividend,
distribution or right, or (b) the date on which such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation
or  winding-up is to take place, and the time, if any is to be fixed, as of
which the holders of record of Common Stock (or such stock or securities as at
the time are receivable upon the exercise of this Warrant), shall be entitled to
exchange their shares of Common Stock (or such other stock or securities), for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding-up.  Such notice shall be delivered at least thirty (30) days prior to
the date therein specified.


15.          SEVERABILITY.  If any term, provision, covenant or restriction of
this Warrant is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Warrant shall remain in full force and effect and shall in
no way be affected, impaired or invalidated.


16.          COUNTERPARTS.  IN THE CONVENIENCE OF THE PARTIES, ANY NUMBER OF
COUNTERPARTS OF THIS WARRANT MAY BE EXECUTED BY THE PARTIES HERETO AND EACH SUCH
EXECUTED COUNTERPART SHALL BE, AND SHALL BE DEEMED TO BE, AN ORIGINAL
INSTRUMENT.


17.          SATURDAYS, SUNDAYS AND HOLIDAYS.  IF THE EXPIRATION DATE FALLS ON A
SATURDAY, SUNDAY OR LEGAL HOLIDAY, THE EXPIRATION DATE SHALL AUTOMATICALLY BE
EXTENDED UNTIL 5:00 P.M. THE NEXT BUSINESS DAY.

18.          NO IMPAIRMENT.  Except and to the extent as waived or consented to
by the Holder, the Company will not, by amendment of its Certificate of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of this Warrant and in
the taking of all such action as may be necessary or appropriate in order to
protect the exercise rights of the Holder against impairment.

 

 

[Remainder of Page Intentionally Left Blank]

 


 

IN WITNESS WHEREOF, the Company and the Holder have executed this Warrant as of
September 26, 2001.

 

InVision Technologies Inc.

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Sergio Magistri

 

 

Sergio Magistri

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

Donald & Co. Securities Inc.

 

 

 

 

 

By:

/s/ Stephen Blum

 

 


 

EXHIBIT 1

NOTICE OF EXERCISE

(To be executed upon exercise of Warrant)

InVision Technologies Inc.

Warrant No. CSW-2001-1

 

The undersigned hereby reaffirms the statements made in Section 9 of the Warrant
Certificate, and irrevocably elects to exercise the right of purchase
represented by the within Warrant Certificate for, and to purchase thereunder,
the securities of InVision Technologies Inc. as provided for therein, and (check
the applicable box):

•              Tenders herewith payment of the exercise price in full in the
form of cash or check in the amount of $____________ for _________ such
securities.

•              Elects the Net Issue Exercise option pursuant to Section 2.2 of
the Warrant, and accordingly requests delivery of a net of ______________ of
such securities.

Please issue a certificate or certificates for such securities in the name of,
and pay any cash for any fractional share to (please print name, address and
social security number):

Name:

________________________________________

Address:

________________________________________

Signature:

________________________________________

Dated:

________________________________________

 

Note:  The above signature should correspond exactly with the name on the first
page of this Warrant Certificate or with the name of the assignee appearing in
the assignment form below.

If said number of shares shall not be all the shares purchasable under the
within Warrant Certificate, a new Warrant Certificate is to be issued in the
name of said undersigned for the balance remaining of the shares purchasable
thereunder rounded up to the next higher whole number of shares.

 

Donald & Co. Securities Inc.

 

 

 

 

 

By:    ________________________________________________

 

 

 


EXHIBIT 2

ASSIGNMENT

(To be executed only upon assignment of Warrant Certificate)

InVision Technologies Inc.

Warrant No. CSW-2001-1

 

For value received, __________ hereby sells, assigns and transfers unto
____________________ the within Warrant Certificate, together with all right,
title and interest therein, and does hereby irrevocably constitute and appoint
____________________________ attorney, to transfer said Warrant Certificate on
the books of the within-named Company with respect to the number of Warrants set
forth below, with full power of substitution in the premises:

Name(s) of Assignee(s)

 

Address

 

# Of Warrants

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

And if said number of Warrants shall not be all the Warrants represented by the
Warrant Certificate, a new Warrant Certificate is to be issued in the name of
said undersigned for the balance remaining of the Warrants registered by said
Warrant Certificate.

Dated:                   
                                                                               

 

Signature:             
                                                                               

Notice:  The signature to the foregoing Assignment must correspond to the name
as written upon the face of this security in every particular.

 